UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7745


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ANTHONY K. ROUSE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:01-cr-00015-jpj-2)


Submitted:    December 15, 2009            Decided:   December 21, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony K. Rouse, Appellant Pro Se.       Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony K. Rouse appeals the district court’s order

denying    his    motion   to    modify       his       sentence       pursuant    to    18

U.S.C.A.    §    3582(c)(2)     (West   2000        &    Supp.     2009).         We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                                  See

United States v. Rouse, No. 3:01-cr-00015-jpj-2 (W.D. Va. Sept.

4, 2009).       We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented          in    the    materials

before    the    court   and    argument      would      not     aid    the    decisional

process.

                                                                                  AFFIRMED




                                          2